Exhibit 10.2

 

--------------------------------------------------------------------------------

ONE-YEAR TERM LOAN AGREEMENT

dated as of

October 12, 2007

among

UNITED STATES STEEL CORPORATION

THE LENDERS PARTY HERETO

THE BANK OF NOVA SCOTIA,

as Syndication Agent

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.

and

THE BANK OF NOVA SCOTIA,

Joint Lead Arrangers and Bookrunners

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,   LEHMAN BROTHERS COMMERCIAL BANK Documentation Agent  
Documentation Agent

MORGAN STANLEY BANK,

Documentation Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE    ARTICLE 1       DEFINITIONS   

Section 1.01.

   Defined Terms    1

Section 1.02.

   Terms Generally    18

Section 1.03.

   Accounting Terms; Changes in GAAP    19    ARTICLE 2       THE LOANS   

Section 2.01.

   Commitments to Lend    19

Section 2.02.

   Notice of Borrowing    19

Section 2.03.

   Notice to Lenders; Funding of Loans    20

Section 2.04.

   Maturity of Loans; Mandatory Prepayment    21

Section 2.05.

   Interest Rates    21

Section 2.06.

   Method of Electing Interest Rates    22

Section 2.07.

   Reserved    24

Section 2.08.

   Optional Termination or Reduction of Commitments    24

Section 2.09.

   Optional Prepayments    24

Section 2.10.

   Computation of Interest and Fees    25

Section 2.11.

   Evidence of Debt    25

Section 2.12.

   Change in Control    25

Section 2.13.

   Alternate Rate of Interest    26

Section 2.14.

   Increased Costs    26

Section 2.15.

   Break Funding Payments    27

Section 2.16.

   Taxes    28

Section 2.17.

   Payments Generally; Pro Rata Treatment; Sharing of Set-Offs    29

Section 2.18.

   Lender’s Obligation to Mitigate; Replacement of Lenders    31    ARTICLE 3   
   REPRESENTATIONS AND WARRANTIES   

Section 3.01.

   Organization; Powers    32

Section 3.02.

   Authorization; Enforceability    32

Section 3.03.

   Governmental Approvals; No Conflicts    32

Section 3.04.

   Financial Statements; No Material Adverse Change    33

Section 3.05.

   Litigation and Environmental Matters    33

Section 3.06.

   Taxes    33

Section 3.07.

   Investment Company Status    34

Section 3.08.

   ERISA    34

 

ii



--------------------------------------------------------------------------------

Section 3.09.

   Disclosure    34    ARTICLE 4       CONDITIONS   

Section 4.01.

   Effective Date    34

Section 4.02.

   Conditions to Borrowing    35    ARTICLE 5       AFFIRMATIVE COVENANTS   

Section 5.01.

   Financial Statements and Other Information    36

Section 5.02.

   Existence; Conduct of Business    38

Section 5.03.

   Maintenance of Properties    38

Section 5.04.

   Insurance    38

Section 5.05.

   Proper Records; Rights to Inspect    38

Section 5.06.

   Compliance with Laws    39

Section 5.07.

   Use of Proceeds    39    ARTICLE 6       NEGATIVE COVENANTS   

Section 6.01.

   Liens    39

Section 6.02.

   Fundamental Changes    41

Section 6.03.

   Interest Coverage Ratio    42

Section 6.04.

   Leverage Ratio    42    ARTICLE 7       EVENTS OF DEFAULT       ARTICLE 8   
   THE AGENTS   

Section 8.01.

   Appointment and Authorization    44

Section 8.02.

   Administrative Agent and Affiliates    44

Section 8.03.

   Action by Administrative Agent    45

Section 8.04.

   Consultation with Experts    45

Section 8.05.

   Liability of Administrative Agent    45

Section 8.06.

   Credit Decision    45

Section 8.07.

   Successor Administrative Agent    45

Section 8.08.

   Agents’ Fees    46

Section 8.09.

   Other Agents    46

 

iii



--------------------------------------------------------------------------------

   ARTICLE 9       MISCELLANEOUS   

Section 9.01.

   Notices    46

Section 9.02.

   Waivers; Amendments    47

Section 9.03.

   Expenses; Indemnity; Damage Waiver    48

Section 9.04.

   Successors and Assigns    50

Section 9.05.

   Designated Lenders    53

Section 9.06.

   Survival    54

Section 9.07.

   Counterparts; Integration; Effectiveness    54

Section 9.08.

   Severability    55

Section 9.09.

   Right of Setoff    55

Section 9.10.

   Governing Law; Jurisdiction; Consent to Service of Process    55

Section 9.11.

   WAIVER OF JURY TRIAL    56

Section 9.12.

   Headings    56

Section 9.13.

   Confidentiality    56

Section 9.14.

   USA PATRIOT Act Notice    57

SCHEDULES:

COMMITMENT SCHEDULE

PRICING SCHEDULE

Schedule 6.01   Existing Liens

 

EXHIBITS:    

Exhibit A

  —   Form of Assignment

Exhibit B

  —   Form of Opinion of General Counsel of the Borrower

Exhibit C

  —   Certain Definitions from Regulation S-X (as in effect on the date of this
Agreement)

Exhibit D

  —   Form of Designation Agreement

 

iv



--------------------------------------------------------------------------------

ONE-YEAR TERM LOAN AGREEMENT dated as of October 12, 2007 among UNITED STATES
STEEL CORPORATION, the LENDERS party hereto, THE BANK OF NOVA SCOTIA, as
Syndication Agent and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“Acquisition” means the acquisition by the Borrower of Stelco Inc. in all
material respects in accordance with applicable law and the Arrangement
Agreement.

“Adjusted LIBO Rate” has the meaning set forth in Section 2.05(b).

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under the Loan Documents, and its successors in such
capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by or under common Control with such specified Person.

“Agent” means any of the Administrative Agent, the Documentation Agents, and the
Syndication Agent, and “Agents” means any two or more of the foregoing.

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of its
Eurodollar Loans, its Eurodollar Lending Office.

“Arrangement Agreement” means the Arrangement Agreement by and among the
Borrower, 1344973 Alberta ULC and Stelco Inc., dated as of August 26, 2007, as
amended from time to time, provided that no material amendment thereto or waiver
thereof shall be effective for purposes of references to the Arrangement
Agreement in this Agreement unless consented to in writing by the Required
Lenders (such consent not to be unreasonably withheld or delayed).



--------------------------------------------------------------------------------

“Arrangers” means J.P. Morgan Securities Inc. and The Bank of Nova Scotia, in
their capacity as joint lead arrangers of the credit facility provided under
this Agreement.

“Assignment” means an assignment and assumption agreement entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day or (ii) the sum of  1/2 of 1% plus the Federal Funds
Rate for such day.

“Base Rate Loan” means a Loan that bears interest at the Base Rate pursuant to
the Notice of Borrowing or Notice of Interest Rate Election or the provisions of
Section 2.13.

“Borrower” means United States Steel Corporation, a Delaware corporation, and
its successors.

“Borrower’s Latest Form 10-Q” means the Borrower’s quarterly report on Form 10-Q
for the quarter ended June 30, 2007, as filed with the SEC pursuant to the
Exchange Act.

“Borrower’s 2006 Form 10-K” means the Borrower’s annual report on Form 10-K for
the year ended December 31, 2006, as filed with the SEC pursuant to the Exchange
Act.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person. The amount of such obligations
will be the capitalized amount thereof determined in accordance with GAAP.

 

2



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of any of the following:

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that for the purposes of this clause
(a) such person shall be deemed to have “beneficial ownership” of all shares
that any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than 35% of either the aggregate ordinary voting power or the aggregate equity
value represented by the issued and outstanding Equity Interests in the
Borrower;

(b) individuals who constituted the board of directors of the Borrower at any
given time (together with any new directors whose election by such board of
directors or whose nomination for election by the shareholders of the Borrower
as approved by a vote of 66-2/3% of the directors of the Borrower then still in
office who were either directors at such time or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the board of directors then in office;

(c) the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or

(d) the merger or consolidation of the Borrower with or into another Person or
the merger of another Person with or into the Borrower, or the sale of all or
substantially all the assets of the Borrower (determined on a consolidated
basis) to another Person, other than a merger or consolidation transaction in
which holders of Equity Interests representing 100% of the ordinary voting power
represented by the Equity Interests in the Borrower immediately prior to such
transaction (or other securities into which such securities are converted as
part of such merger or consolidation transaction) own directly or indirectly at
least a majority of the ordinary voting power represented by the Equity
Interests in the surviving Person in such merger or consolidation transaction
issued and outstanding immediately after such transaction and in substantially
the same proportion as before the transaction.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after such
date or (c) compliance by any Lender (or, for purposes of Section 2.14, by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after such date.

 

3



--------------------------------------------------------------------------------

“Commitment” means (i) with respect to each Lender listed on the Commitment
Schedule, the amount set forth opposite such Lender’s name on the Commitment
Schedule and (ii) with respect to any substitute Lender or Assignee which
becomes a Lender pursuant to Section 2.18 or 9.04, the amount of the transferor
Lender’s Commitment assigned to it pursuant to Section 9.04, in each case as
such amount may be changed from time to time pursuant to Section 2.08 or 9.04;
provided that, if the context so requires, the term “Commitment” means the
obligation of a Lender to extend credit up to such amount to the Borrower
hereunder.

“Commitment Schedule” means the Commitment Schedule attached hereto.

“Consolidated Debt” means, at any date, the Debt of the Borrower and its
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP.

“Consolidated EBITDA” means, for any period, net income (or net loss) (before
discontinued operations) plus the sum of (a) Consolidated Interest Expense,
(b) income tax expense, (c) depreciation expense, (d) amortization expense,
(e) any non-cash losses or expenses from any unusual, extraordinary or otherwise
non-recurring items and (f) aggregate foreign exchange losses, and minus (x) the
sum of the amounts for such period of any income tax benefits and any income or
gains from any unusual, extraordinary or otherwise non-recurring items, and
(y) aggregate foreign exchange gains; in each case determined on a consolidated
basis for the Borrower and its Subsidiaries in accordance with GAAP and in the
case of items (a) through (f) and items (x) through (y), to the extent such
amounts were included in the calculation of net income. For the purpose of
calculating Consolidated EBITDA for any period, if during such period the
Borrower or any Subsidiary shall have made an acquisition or a disposition of an
operating business, Consolidated EBITDA for such period shall be calculated
after giving pro forma effect thereto as if such acquisition or disposition, as
the case may be, occurred on the first day of such period.

“Consolidated Interest Expense” means, for any period, the amount by which:

(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations) of the Borrower and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, and
(ii) any interest accrued during such period, in respect of Debt of the Borrower
or any Subsidiary, that is required under GAAP to be capitalized rather than
included in consolidated interest expense for such period, exceeds

 

4



--------------------------------------------------------------------------------

(b) the interest income (not including foreign exchange gains and losses) of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

“Consolidated Net Tangible Assets” means at any time, the aggregate amount of
assets (less applicable reserves and other properly deductible items) of the
Borrower and its consolidated Subsidiaries adjusted for inventories on the basis
of cost (before application of the “last-in first-out” method of determining
cost) or current market value, whichever is lower, and deducting therefrom
(a) all current liabilities of such corporation and its consolidated
Subsidiaries except for (i) notes and loans payable, (ii) current maturities of
long-term debt and (iii) current maturities of obligations under capital leases
and (b) all goodwill, trade names, patents, unamortized debt discount and
expenses of such corporation and its consolidated Subsidiaries (to the extent
included in said aggregate amount of assets) and other intangibles, all as set
forth in the most recent consolidated balance sheet of the Borrower and its
consolidated Subsidiaries delivered to the Administrative Agent, computed and
consolidated in accordance with GAAP.

“Control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, (i) the amount
of its Commitment if in existence at such time or (ii) the aggregate outstanding
principal amount of its Loans at such time if its Commitment is not then in
existence.

“Debt” of any Person means, without duplication:

(a) all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind (other than unspent cash deposits held in
escrow by or in favor of such Person, or in a segregated deposit account
controlled by such Person, in each case in the ordinary course of business to
secure the performance obligations of, or damages owing from, one or more third
parties),

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments,

(c) all obligations of such Person on which interest charges are customarily
paid (other than obligations where interest is levied only on late or past due
amounts),

 

5



--------------------------------------------------------------------------------

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,

(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business),

(f) all Debt of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Debt secured thereby has
been assumed,

(g) all Guarantees by such Person of Debt of others,

(h) all Capital Lease Obligations of such Person,

(i) all unpaid obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty (other
than cash collateralized letters of credit to secure the performance of workers’
compensation, unemployment insurance, other social security laws or regulations,
bids, trade contracts, leases, environmental and other statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case, obtained in the ordinary course of business),

(j) all capital stock of such Person which is required to be redeemed or is
redeemable at the option of the holder if certain events or conditions occur or
exist or otherwise,

(k) the aggregate amount advanced by buyers or lenders with respect to all
Permitted Receivables Financings, net of repayments or recoveries through
liquidation of the assets transferred pursuant to such Permitted Receivables
Financing, and

(l) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.

The Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent that such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except (a) to the extent that contractual
provisions binding on the holder of such Debt provide that such Person is not
liable therefor, and (b) in the case of general partnerships where the interest
is held by a Subsidiary with no other significant assets.

 

6



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the term “Debt” will exclude obligations that are
no longer outstanding under the applicable indenture or instruments therefore.

Notwithstanding the foregoing, in connection with the purchase by the Borrower
or any Subsidiary of any business, the term “Debt” will exclude post-closing
payment adjustments to which the seller may become entitled to the extent such
payment is determined by a final closing; provided, however, that, at the time
of closing, the amount of any such payment is not determinable and, to the
extent such payment thereafter becomes fixed and determined, the amount is paid
when due.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Designated Lender” means, with respect to any Designating Lender, an Eligible
Designee designated by it pursuant to Section 9.05(a) as a Designated Lender for
purposes of this Agreement.

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 9.05(a).

“Documentation Agent” means each of Bank of America, N.A., Lehman Brothers
Commercial Bank and Morgan Stanley Bank in its capacity as documentation agent
in respect of this Agreement.

“dollars” or “$” refers to lawful money of the United States.

“Domestic Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Domestic Lending
Office) or such other office, branch or affiliate as such Lender may hereafter
designate as its Domestic Lending Office by notice to the Borrower and the
Administrative Agent.

“Domestic Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.

“Drawdown Date” means the date of borrowing of the Loans hereunder, as
designated by the Borrower in the Notice of Borrowing pursuant to Section 2.02.

“Effective Date” means the date on which each of the conditions specified in
Section 4.01 is satisfied (or waived in accordance with Section 9.02).

 

7



--------------------------------------------------------------------------------

“Eligible Designee” means a special purpose corporation that (i) is organized
under the laws of the United States or any state thereof, (ii) is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and (iii) issues (or the parent of which issues)
commercial paper rated at least A-1 or the equivalent thereof by S&P or P-1 or
the equivalent thereof by Moody’s.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or the
effects of the environment on health and safety.

“Equity Interests” means (i) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (ii) any warrants,
options or other rights to acquire such shares or interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Internal Revenue Code,
is treated as a single employer under Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (except an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA), whether or
not waived; (c) the filing pursuant to Section 412(d) of the Internal Revenue
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
or (g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice,

 

8



--------------------------------------------------------------------------------

concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Escrow Arrangement” means an arrangement whereby the proceeds of the Loans are
funded and/or transferred to bank accounts of the Borrower or one or more
wholly-owned Subsidiaries of the Borrower pursuant to irrevocable instructions
given to the depositary bank in each instance that require it either (i) to
transfer the funds to a bank account of the Borrower or of another Person whom
Borrower represents to be a wholly-owned Subsidiary of the Borrower, (ii) to
otherwise disburse such funds as directed by the Borrower, but only upon receipt
of a written representation from Borrower that substantially simultaneously
therewith, the Acquisition shall be consummated or (iii) to return such funds to
the Agent, which such depositary bank will in any event be instructed to do on
December 31, 2007 unless it shall have received the instruction contemplated by
clause (ii) on or prior to such date. The Escrow Arrangement may involve the
purchase of one or more foreign currencies; provided that (x) amounts returned
to the Administrative Agent pursuant to (iii) above shall be in United States
dollars (converted if necessary by the depositary bank from the currency in
which they are then held) and (y) any currency exchange gains or losses shall be
for the sole account of the Borrower and shall not affect its obligations to
repay the Loans in accordance with Section 2.04. The Escrow Arrangement shall be
documented in a manner reasonably satisfactory to the Administrative Agent.

“Eurodollar Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurodollar Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Eurodollar Lending Office by notice to the Borrower
and the Administrative Agent.

“Eurodollar Loan” means a Loan that bears interest at a Eurodollar Rate pursuant
to the Notice of Borrowing or Notice of Interest Rate Election.

“Eurodollar Margin” means the applicable rate per annum determined in accordance
with the Pricing Schedule.

“Eurodollar Rate” means a rate of interest determined pursuant to
Section 2.05(b) on the basis of an Adjusted LIBO Rate.

“Events of Default” has the meaning specified in Article 7.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

9



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to any Lender Party or other recipient of a
payment made by or on account of any obligation of the Borrower hereunder:

(a) income or franchise taxes imposed on (or measured by) its net income,
receipts, capital or net worth by the United States (or any jurisdiction within
the United States, except to the extent that such jurisdiction within the United
States imposes such taxes solely in connection with such Lender Party’s
enforcement of its rights or exercise of its remedies under the Loan Documents),
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located;

(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction described in clause (a); and

(c) in the case of a Foreign Lender, any withholding tax that (i) is in effect
and would apply to amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement or designates a new lending
office or (ii) is attributable to such Foreign Lender’s failure to comply with
Section 2.16(e).

Notwithstanding the foregoing, a withholding tax will not be an “Excluded Tax”
to the extent that (A) it is imposed on amounts payable to a Foreign Lender by
reason of an assignment made to such Foreign Lender at the Borrower’s request
pursuant to Section 2.13, (B) it is imposed on amounts payable to a Foreign
Lender by reason of any other assignment and does not exceed the amount for
which the assignor would have been indemnified pursuant to Section 2.16(a) or
(C) in the case of designation of a new lending office, it does not exceed the
amount for which such Foreign Lender would have been indemnified if it had not
designated a new lending office.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate quoted to JPMorgan Chase Bank,
N.A. on such day on such transactions as determined by the Administrative Agent.

 

10



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

“Financial Officer” means the chief financial officer, treasurer, any assistant
treasurer, the controller or any assistant controller of the Borrower.

“Financing Transactions” means the execution, delivery and performance by the
Borrower of the Loan Documents, the borrowing of Loans and the use of the
proceeds thereof.

“Fiscal Quarter” means a fiscal quarter of the Borrower.

“Fiscal Year” means a fiscal year of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.

“Foreign Subsidiary” means a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the laws
of a jurisdiction outside the United States, and conducting substantially all
its operations outside the United States.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statements of the Borrower and its
consolidated Subsidiaries delivered to the Lenders.

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Group of Loans” or “Group” means, at any time, a group of Loans consisting of
(i) all Loans which are Base Rate Loans at such time and (ii) all Eurodollar
Loans having the same Interest Period at such time.

“Guarantee” by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Debt of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds

 

11



--------------------------------------------------------------------------------

for the purchase or payment of) such Debt, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Debt or (d) as an account party in respect of any letter of
credit or letter of guaranty issued to support such Debt; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement.

“Indemnified Taxes” means all Taxes except Excluded Taxes.

“Interest Coverage Ratio” means, the ratio of (a) Consolidated EBITDA to
(b) Consolidated Interest Expense for the period of the most recent four
consecutive Fiscal Quarters for which financial statements have been prepared,
taken as one accounting period.

“Interest Period” means, with respect to each Eurodollar Loan, the period
commencing on the Drawdown Date or on the date specified in the applicable
Notice of Interest Rate Election and ending one, two, three or six months
thereafter, as the Borrower may elect in such notice; provided that:

(a) any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(c) no Interest Period applicable to any Loan shall extend beyond any date upon
which is due any scheduled principal payment in

 

12



--------------------------------------------------------------------------------

respect of the Loans unless the aggregate principal amount of Loans represented
by Base Rate Loans and Eurodollar Loans having Interest Periods which end on or
prior to such date equals or exceeds the amount of such principal payment.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

“Inventory” has the meaning set forth in Article 9 of the Uniform Commercial
Code as in effect from time to time in the State of New York.

“Lender Affiliate” means, with respect to any Lender, (i) an Affiliate of such
Lender or (ii) any entity (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in bank loans and similar
extensions of credit in the ordinary course of its business and is administered
or managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity
or an Affiliate of an entity that administers or manages such Lender.

“Lender Parties” means the Lenders and the Agents.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment, other
than any such Person that ceases to be a party hereto pursuant to an Assignment.

“Leverage Ratio” means, at any date, the ratio of (a) Consolidated Debt at such
date to (b) Consolidated EBITDA for the period of the most recent four
consecutive Fiscal Quarters for which financial statements have been prepared,
taken as one accounting period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan” means a loan made by a Lender pursuant to Section 2.01; provided that, if
any such loan or loans (or portions thereof) are combined or subdivided pursuant
to a Notice of Interest Rate Election, the term “Loan” shall refer to the
combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.

 

13



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement and any promissory note issued by the
Borrower pursuant to Section 2.11(d).

“London Interbank Offered Rate” has the meaning set forth in Section 2.05(b).

“Material Adverse Change” means any event, development or circumstance that has
had or would reasonably be expected to have a material adverse effect on (a) the
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder.

“Material Debt” means Debt (other than obligations in respect of the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$100,000,000. For purposes of determining Material Debt, the “principal amount”
of the obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time will be the maximum aggregate amount (after giving effect
to any enforceable netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Hedging Agreement were terminated at such time
in circumstances in which the Borrower or such Subsidiary was the defaulting
party.

“Maturity Date” means the first anniversary of the date of this Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any Prepayment Event, the cash proceeds
received by the Borrower or any Subsidiary in respect of such event net of the
sum of all fees and out-of-pocket expenses paid by the Borrower or any
Subsidiary to third parties in connection with such event.

“Note” has the meaning set forth in Section 2.11(d).

“Notice of Borrowing” has the meaning set forth in Section 2.02.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.06.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies

 

14



--------------------------------------------------------------------------------

arising from any payment made under any Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, any Loan Document.

“Participants” has the meaning specified in Section 9.04(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Liens” means:

(a) Liens imposed by law or regulation for taxes that are not yet due or are
being contested in good faith by appropriate proceedings;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, vendors’
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in good faith by appropriate proceedings;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations (including deposits made in the ordinary course of business
to cash collateralize letters of credit described in the parenthetical in clause
(i) of the definition of “Debt”);

(d) Liens or deposits to secure the performance of bids, trade contracts,
leases, Hedging Agreements, statutory or regulatory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, and
Liens imposed by statutory or common law relating to banker’s liens or rights of
setoff or similar rights relating to deposit accounts, in each case in the
ordinary course of business;

(e) Liens arising in the ordinary course of business in favor of (i) consignors
of Inventory or (ii) issuers of documentary letters of credit;

(f) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (i) of Article 7; and

(g) easements, zoning restrictions, rights-of-way, licenses, reservations, minor
irregularities of title and similar encumbrances on real property imposed by law
or regulation or arising in the ordinary course of business that do not secure
any monetary obligation and do not materially detract from the value of the
affected property for its current use or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; provided that the term “Permitted
Liens” shall not include any Lien that secures Debt.

 

15



--------------------------------------------------------------------------------

“Permitted Receivables Financing” means any receivables securitization program
or other type of accounts receivable financing transaction by the Borrower or
any of its Subsidiaries; provided that substantially all Debt incurred in
connection therewith (other than Debt of a Special Purpose Financing Subsidiary)
arises from a transfer of accounts receivable which is intended by the parties
thereto to be treated as a sale.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (except a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) a “contributing sponsor” as defined in
Section 4001(a)(13) of ERISA.

“Prepayment Event” means any sale or issuance by Borrower or a Subsidiary of its
debt or equity securities; pursuant to a private placement or sale that is
underwritten, managed, arranged, placed or initially purchased by an investment
bank, but excluding any such sale or issuance resulting from the exercise of
stock options by, or as compensation to, employees, consultants or management of
the Borrower in the ordinary course of business.

“Prevailing Eastern Time” means “eastern standard time” as defined in 15 USC
§263 as modified by 15 USC §260a.

“Pricing Schedule” means the Pricing Schedule attached hereto.

“Prime Rate” means, for any day, the rate of interest per annum then most
recently publicly announced by JPMorgan Chase Bank, N.A. as its prime rate in
effect at its principal office in New York City. Each change in the Prime Rate
will be effective for purposes hereof from and including the date such change is
publicly announced as being effective.

“Prior Credit Facilities” means (i) the Five-Year Term Loan Agreement dated as
of June 11, 2007 among the Borrower, the Administrative Agent and the other
lenders party thereto and (ii) the Credit Agreement dated as of May 11, 2007,
among the Borrower, the Administrative Agent and the other lenders and LC
issuing banks party thereto, as the same may be amended or modified from time to
time.

 

16



--------------------------------------------------------------------------------

“Quarterly Payment Dates” means each March 31, June 30, September 30 and
December 31.

“Rating Agency” means each of S&P and Moody’s.

“Register” has the meaning specified in Section 9.04(c).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and its Affiliates.

“Required Lenders” means, at any time, Lenders having more than 50% of the
aggregate Credit Exposures at such time.

“S&P” means Standard & Poor’s.

“SEC” means the United States Securities and Exchange Commission.

“Senior Debt Rating” means a rating of the Borrower’s senior long-term debt that
is not secured or supported by a guarantee, letter of credit or other form of
credit enhancement; provided that if a Senior Debt Rating by a Rating Agency is
required to be at or above a specified level and such Rating Agency shall have
changed its system of classifications after the date hereof, the requirement
will be met if the Senior Debt Rating by such Rating Agency is at or above the
new rating which most closely corresponds to the specified level under the old
rating system; and provided further that the Senior Debt Rating in effect on any
date is that in effect at the close of business on such date.

“Significant Subsidiary” of any Person means any subsidiary of such Person,
whether now or hereafter owned, formed or acquired that, at the time of
determination is a “significant subsidiary” of such Person, as such term is
defined on the date of this Agreement in Regulation S-X of the SEC (a copy of
which is attached as Exhibit F), except that “5 percent” will be substituted for
“10 percent” in each place where it appears in such definition of “significant
subsidiary”.

“Special Purpose Financing Subsidiary” means a Subsidiary of the Borrower that
is a special-purpose company created and used solely for purposes of effecting a
Receivables Financing.

“Statutory Reserve Adjustment” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed

 

17



--------------------------------------------------------------------------------

as a decimal established by the Federal Reserve Board to which the
Administrative Agent is subject with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Federal Reserve
Board). Such reserve percentages will include those imposed pursuant to such
Regulation D. Eurodollar Loans will be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Adjustment will be adjusted automatically on and as of the effective
date of any change in any applicable reserve percentage.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Syndication Agent” means The Bank of Nova Scotia in its capacity as syndication
agent in respect of this Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means December 31, 2007.

“United States” means the United States of America.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02. Terms Generally. The definitions of terms herein (including those
incorporated by reference to another document) apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
includes the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or

 

18



--------------------------------------------------------------------------------

otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the word “property” shall be construed
to refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

Section 1.03. Accounting Terms; Changes in GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time; provided that,
if the Borrower notifies the Administrative Agent in writing that the Borrower
wishes to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof with respect to any provision hereof (or if
the Administrative Agent notifies the Borrower that the Required Lenders wish to
make a similar request), regardless of whether such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be applied on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or the applicable provision of this Agreement is amended in accordance
herewith.

ARTICLE 2

THE LOANS

Section 2.01. Commitments to Lend. Each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make one or more loans to the
Borrower pursuant to this Section on a single date during the Availability
Period; provided that the aggregate principal amount of such loans shall not
exceed its Commitment. All amounts borrowed under this Section shall be borrowed
from the several Lenders ratably in proportion to their respective Commitments.
The Commitments are not revolving in nature, and shall terminate on the earlier
of the Drawdown Date and the Termination Date (subject to Article 7). Amounts
prepaid or repaid may not be reborrowed.

Section 2.02. Notice of Borrowing. The Borrower shall give the Administrative
Agent notice (the “Notice of Borrowing”) not later than 11:00 A.M. (Prevailing
Eastern Time) on the third Business Day before the Drawdown Date (unless all
Loans to be made on the Drawdown Date are to be Base Rate Loans, in which case
such notice may be given not later than Noon (Prevailing Eastern Time) on the
Drawdown Date), specifying:

(a) the date of borrowing, which shall be a Business Day,

 

19



--------------------------------------------------------------------------------

(b) the aggregate amount of each Group of Loans to be borrowed on the Drawdown
Date (each of which shall be in an aggregate principal amount of $5,000,000 or a
larger multiple of $1,000,000),

(c) in the case of each Group of Eurodollar Loans, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period; and

(d) whether the Acquisition is expected to occur on the date of borrowing.

Section 2.03. Notice to Lenders; Funding of Loans. (a) Upon receipt of the
Notice of Borrowing, the Administrative Agent shall promptly notify each Lender
of the contents thereof, and the Notice of Borrowing shall not thereafter be
revocable by the Borrower.

(b) Not later than 2:00 P.M. (Prevailing Eastern Time) on the Drawdown Date,
each Lender participating therein shall (except as provided in subsection (c) of
this Section) make available the amount of the Loan(s) to be made by it, in
Federal or other funds immediately available in New York City, to the
Administrative Agent at its address referred to in Section 9.01. Unless the
Administrative Agent determines that any applicable condition specified in
Article 3 has not been satisfied, the Administrative Agent will (i) if the
Escrow Arrangement is in effect transfer the funds so received from the Lenders
to an account designated by the Borrower consistent with the Escrow Arrangement
or (ii) otherwise, make the funds so received from the Lenders available to the
Borrower.

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the Drawdown Date that such Lender will not make available to the
Administrative Agent the amount of such Lender’s Loan(s), the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on the Drawdown Date in accordance with subsection (b) of
this Section 2.03 and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have so made such amount
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, a rate
per annum equal to the higher of the Federal Funds Rate and the interest rate
applicable thereto pursuant to Section 2.06 or (ii) in the case of such Lender,
the

 

20



--------------------------------------------------------------------------------

Federal Funds Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Loan(s) for purposes of this Agreement.

Section 2.04. Maturity of Loans; Mandatory Prepayment. (a) Each Loan shall
mature, and the principal amount thereof shall be due and payable (together with
accrued interest thereon), on the Maturity Date.

(b) In the event the Acquisition shall not have been consummated on or prior to
the Termination Date, the Borrower shall on the Termination Date prepay any and
all Loans then outstanding, together with accrued interest thereon.

(c) Upon consummation of any Prepayment Event, the Borrower shall notify the
Administrative Agent as promptly as practicable thereof and of the Net Proceeds
in connection therewith. If such notice is received prior to the Drawdown Date,
then the Commitments shall automatically, without further action by any party
hereto, be reduced effective on the date of receipt by the Administrative Agent
of such notice by an amount equal to the largest multiple of $1,000,000 that
does not exceed the amount of the related Net Proceeds (such amount, the
“Reduction Amount”). If such notice is received by the Administrative Agent on
or after the Drawdown Date, then the Loans shall be prepaid on the third
Business Day following the date of receipt of such notice in a principal amount
equal to the Reduction Amount, together with accrued interest thereon. Any such
prepayment shall be applied to such Group or Groups of outstanding Loans as the
Borrower may elect in such notice, or otherwise as the Administrative Agent may
determine, and within any Group, ratably to the Loans of the several Lenders
included therein.

Section 2.05. Interest Rates. (a) Each Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made until it becomes due, at a rate per annum equal to the Base Rate for such
day. Such interest shall be payable quarterly in arrears on each Quarterly
Payment Date. Any overdue principal of or interest on any Base Rate Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of 2% plus the Base Rate for such day.

(b) Each Eurodollar Loan shall bear interest on the outstanding principal amount
thereof, for each day during each Interest Period applicable thereto, at a rate
per annum equal to the sum of the Eurodollar Margin for such day plus the
Adjusted LIBO Rate applicable to such Interest Period. Such interest shall be
payable for each Interest Period on the last day thereof and, if such Interest
Period is longer than three months, at intervals of three months after the first
day thereof.

“Adjusted LIBO Rate” means, with respect to any Group of Eurodollar Loans for
any Interest Period, an interest rate per annum (rounded upwards, if

 

21



--------------------------------------------------------------------------------

necessary, to the next 1/16 of 1%) equal to (a) the London Interbank Offered
Rate for such Interest Period multiplied by (b) the Statutory Reserve
Adjustment.

“London Interbank Offered Rate” applicable to any Interest Period means the rate
per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”) from
Telerate Successor Page 3750, as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest Period.
In the event that such rate is not available at such time for any reason, then
the “London Interbank Offered Rate” applicable to such Interest Period shall be
the rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period.

(c) Any overdue principal of or interest on any Eurodollar Loan shall bear
interest, payable on demand, for each day from and including the date payment
thereof was due to but excluding the date of actual payment, at a rate per annum
equal to the sum of 2% plus the higher of (i) the sum of the Eurodollar Margin
for such day plus the Adjusted LIBO Rate applicable to such Loan on the day
before such payment was due and (ii) the Eurodollar Margin for such day plus the
result obtained (rounded upward, if necessary, to the next higher 1/100 of 1%)
by multiplying (x) the rate per annum at which one day (or, if such amount due
remains unpaid more than three Business Days, then for such other period of time
not longer than six months as the Administrative Agent may select) deposits in
dollars in an amount approximately equal to such overdue payment are offered by
the principal London office of the Administrative Agent in the London interbank
market for the applicable period determined as heretofore provided by (y) the
Statutory Reserve Adjustment (or, if the circumstances described in Section 2.13
shall exist, at a rate per annum equal to the sum of 2% plus the Base Rate for
such day).

(d) The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder. The Administrative Agent shall give prompt notice to the
Borrower and the participating Lenders of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.

Section 2.06. Method of Electing Interest Rates. (a) The Loans borrowed on the
Drawdown Date shall bear interest initially at the type of rate specified by the
Borrower in the Notice of Borrowing. Thereafter, the Borrower may from

 

22



--------------------------------------------------------------------------------

time to time elect to change or continue the type of interest rate borne by each
Group of Loans (subject to Section 2.06(d) and Section 2.13), as follows:

(i) if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Eurodollar Loans as of any Business Day; and

(ii) if such Loans are Eurodollar Loans, the Borrower may elect to convert such
Loans to Base Rate Loans as of any Business Day or to continue such Loans as
Eurodollar Loans for an additional Interest Period, subject to Section 2.15 if
any such conversion is effective on any day other than the last day of an
Interest Period applicable to such Loans.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 11:00 A.M.
(Prevailing Eastern Time) on the third Business Day before the conversion or
continuation selected in such notice is to be effective. A Notice of Interest
Rate Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such Notice applies, and the remaining portion to which it does not
apply, are each at least $5,000,000 (unless such portion is comprised of Base
Rate Loans). If no such notice is timely received before the end of an Interest
Period for any Group of Eurodollar Loans, the Borrower shall be deemed to have
elected that such Group of Loans be converted to Base Rate Loans at the end of
such Interest Period.

(b) Each Notice of Interest Rate Election shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of
Section 2.06(a);

(iii) if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans resulting from such conversion are to be Eurodollar
Loans, the duration of the next succeeding Interest Period applicable thereto;
and

(iv) if such Loans are to be continued as Eurodollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

 

23



--------------------------------------------------------------------------------

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c) Promptly after receiving a Notice of Interest Rate Election from the
Borrower pursuant to Section 2.06(a), the Administrative Agent shall notify each
Lender of the contents thereof and such notice shall not thereafter be revocable
by the Borrower.

(d) The Borrower shall not be entitled to elect to convert any Loans to, or
continue any Loans for an additional Interest Period as, Eurodollar Loans if
(i) the aggregate principal amount of any Group of Eurodollar Loans created or
continued as a result of such election would be less than $5,000,000 or (ii) a
Default shall have occurred and be continuing when the Borrower delivers notice
of such election to the Administrative Agent.

(e) If any Loan is converted to a different type of Loan, the Borrower shall
pay, on the date of such conversion, the interest accrued to such date on the
principal amount being converted.

Section 2.07. Reserved.

Section 2.08. Optional Termination or Reduction of Commitments. (a) The Borrower
may, upon at least three Business Days’ notice to the Administrative Agent,
(i) terminate the Commitments at any time or (ii) ratably reduce from time to
time by an aggregate amount of $5,000,000 or any larger multiple of $1,000,000,
the aggregate amount of the Commitments.

(b) Promptly after receiving a notice of termination or reduction pursuant to
this Section, the Administrative Agent shall notify each Lender of the contents
thereof and of such Lender’s ratable share of any such reduction, and such
notice shall not thereafter be revocable by the Borrower.

Section 2.09. Optional Prepayments. (a) Subject in the case of any Group of
Eurodollar Loans to Section 2.15, the Borrower may, upon at least one Business
Day’s notice to the Administrative Agent, prepay any Group of Base Rate Loans or
upon at least three Business Days’ notice to the Administrative Agent, prepay
any Group of Eurodollar Loans, in each case in whole at any time, or from time
to time in part in amounts aggregating $5,000,000 or any larger multiple of
$1,000,000, by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment. Each such optional prepayment shall
be applied to prepay ratably the Loans of the several Lenders included in such
Group.

(b) The amount of any optional prepayment pursuant to this Section 2.09 shall be
applied to subsequent scheduled amortization of the Loans ratably.

 

24



--------------------------------------------------------------------------------

(c) Upon receipt of a notice of prepayment pursuant to this Section, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share (if any) of such prepayment and such notice
shall not thereafter be revocable by the Borrower.

Section 2.10. Computation of Interest and Fees. Interest based on the Prime Rate
hereunder shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and paid for the actual number of days elapsed (including the first
day but excluding the last day). All other interest and fees shall be computed
on the basis of a year of 360 days and paid for the actual number of days
elapsed (including the first day but excluding the last day).

Section 2.11. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time.

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the type thereof and each Interest
Period (if any) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to subsections (b) and
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that any failure by any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not affect the Borrower’s obligation to repay the Loans in accordance with the
terms of this Agreement.

(d) Any Lender may request that Loans made by it be evidenced by one or more
promissory notes (each a “Note”). In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note(s) payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note(s) and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

Section 2.12. Change in Control. If a Change in Control of the Borrower shall
occur, the Borrower will, within one Business Day after the occurrence

 

25



--------------------------------------------------------------------------------

thereof, give the Administrative Agent notice thereof, and the Administrative
Agent shall promptly notify each Lender thereof. Such notice shall describe in
reasonable detail the facts and circumstances giving rise thereto and the date
of such Change in Control and each Lender may, by notice to the Borrower and the
Administrative Agent (a “Termination Notice”) given not later than ten days
after the date of such Change in Control, terminate its Commitment, if any,
which shall be terminated, and declare any Loans held by it (together with
accrued interest thereon) and any other amounts payable hereunder for its
account to be, and such Loans and such amounts shall become, due and payable, in
each case on the day following delivery of such Termination Notice (or if such
day is not a Business Day, the next succeeding Business Day), without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

Section 2.13. Alternate Rate of Interest. If before the beginning of any
Interest Period for a Group of Eurodollar Loans:

(i) deposits in dollars in the applicable amounts are not being offered by the
Administrative Agent in the London interbank market for such Interest Period; or

(ii) Lenders having 50% or more of the aggregate principal amount of the Loans
to be included in such Group advise the Administrative Agent that the Adjusted
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining such Loans for such Interest
Period;

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Eurodollar Loans, or to continue to convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) each
outstanding Eurodollar Loan shall be converted into a Base Rate Loan on the last
day of the then current Interest Period applicable thereto.

Section 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

 

26



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make Eurodollar Loans) or to reduce any amount received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower shall pay to such Lender such additional amount or
amounts as will compensate it for such additional cost incurred or reduction
suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time following receipt of the certificate
referred to in subsection (c) of this Section, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate it or its holding
company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate it or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. Each such certificate shall contain a
representation and warranty on the part of the Lender to the effect that such
Lender has complied with its obligations pursuant to Section 2.18 hereof in an
effort to eliminate or reduce such amount. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay by any Lender to demand compensation pursuant to this
Section will not constitute a waiver of its right to demand such compensation;
provided that the Borrower will not be required to compensate a Lender pursuant
to this Section for any increased cost or reduction incurred more than 180 days
before it notifies the Borrower of the Change in Law giving rise to such
increased cost or reduction and of its intention to claim compensation therefor.
However, if the Change in Law giving rise to such increased cost or reduction is
retroactive, then the 180-day period heretofore referred to will be extended to
include the period of retroactive effect thereof.

Section 2.15. Break Funding Payments. If (a) any principal of any Eurodollar
Loan is repaid on a day other than the last day of an Interest Period applicable
thereto (including as a result of an Event of Default or Change in Control), (b)
any Eurodollar Loan is converted on a day other than the last day of an Interest
Period applicable thereto, (c) the Borrower fails to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered

 

27



--------------------------------------------------------------------------------

pursuant hereto, or (d) any Eurodollar Loan is assigned on a day other than the
last day of an Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.18, then the Borrower shall compensate each
Lender for its loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost and expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the end
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, the Interest Period that would have begun on the
date of such failure), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the beginning of such period, for dollar deposits
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 2.16. Taxes. (a) All payments by the Borrower under the Loan Documents
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that, if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
will be increased as necessary so that, after all required deductions (including
deductions applicable to additional sums payable under this Section) are made,
each relevant Lender Party receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify each Lender Party, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by such Lender Party with respect to any payment by or obligation of the
Borrower under the Loan Documents (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of any such payment delivered to the Borrower by
a Lender Party on its own behalf, or by the Administrative Agent on

 

28



--------------------------------------------------------------------------------

behalf of a Lender Party, shall be conclusive absent manifest error. If the
Borrower has indemnified any Lender Party pursuant to this Section 2.16(c), such
Lender Party shall take such steps as the Borrower shall reasonably request (at
the Borrower’s expense) to assist the Borrower in recovering the Indemnified
Taxes or Other Taxes and any penalties or interest attributable thereto;
provided that no Lender Party shall be required to take any action pursuant to
this Section 2.16(c) unless, in the judgment of such Lender Party, such action
(i) would not subject such Lender Party to any unreimbursed cost or expense and
(ii) would not otherwise be disadvantageous to such Lender Party.

(d) As soon as practicable after the Borrower pays any Indemnified Taxes or
Other Taxes to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the laws of the United States, or any treaty to which the
United States is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate. If any such Foreign Lender becomes subject to any Tax because it
fails to comply with this subsection as and when prescribed by applicable law,
the Borrower shall take such steps (at such Foreign Lender’s expense) as such
Foreign Lender shall reasonably request to assist such Foreign Lender to recover
such Tax.

Section 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs. (a)
The Borrower shall make each payment required to be made by it under the Loan
Documents (whether of principal, interest or fees, or amounts payable under
Section 2.14, 2.15 or 2.16(c) or otherwise) before the time expressly required
under the relevant Loan Document for such payment (or, if no such time is
expressly required, before 2:00 P.M. (Prevailing Eastern Time)), on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amount received after such time on any day may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except that payments pursuant to Sections 2.14, 2.15, 2.16 and
9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payment received by it for
the

 

29



--------------------------------------------------------------------------------

account of any other Person to the appropriate recipient promptly after receipt
thereof. Whenever any payment of principal of, or interest on, Base Rate Loans
or of fees shall be due on a day that is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day. Whenever
any payment of principal of, or interest on, Eurodollar Loans shall be due on a
day which is not a Business Day, the date for payment thereof shall be extended
to the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Business Day. If the date for any payment of principal is extended by
operation of law or otherwise, interest thereon shall be payable for such
extended time. All payments under each Loan Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to pay interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this subsection shall not apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this subsection shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

 

30



--------------------------------------------------------------------------------

(d) Unless, before the date on which any payment is due to the Administrative
Agent for the account of one or more Lender Parties hereunder, the
Administrative Agent receives from the Borrower notice that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance on
such assumption, distribute to each relevant Lender Party the amount due to it.
In such event, if the Borrower has not in fact made such payment, each Lender
Party severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender Party with interest thereon, for each
day from and including the day such amount is distributed to it to but excluding
the day it repays the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender fails to make any payment required to be made by it to the
Administrative Agent pursuant to this Agreement, the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such obligations until all such unsatisfied obligations are
fully paid.

Section 2.18. Lender’s Obligation to Mitigate; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use all commercially reasonable efforts to mitigate or eliminate
the amount of such compensation or additional amount, including by designating a
different lending office for funding or booking its Loans hereunder or by
assigning its rights and obligations hereunder to another of its offices,
branches or affiliates; provided that no Lender shall be required to take any
action pursuant to this Section 2.18(a) unless, in the judgment of such Lender,
such designation or assignment or other action (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or 2.16, as the case may be, in the
future, (ii) would not subject such Lender to any unreimbursed cost or expense
and (iii) would not otherwise be disadvantageous to such Lender. The Borrower
shall pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its

 

31



--------------------------------------------------------------------------------

interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consents shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a material reduction in such compensation or
payments. A Lender shall not be required to make any such assignment if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment cease to apply.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender Parties that:

Section 3.01. Organization; Powers. The Borrower and each of its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted, except in the case of Subsidiaries to an
extent that, in the aggregate, would not reasonably be expected to result in a
Material Adverse Change.

Section 3.02. Authorization; Enforceability. The Financing Transactions to be
entered into by the Borrower are within its corporate powers and have been duly
authorized by all necessary corporate action. This Agreement has been duly
executed and delivered by the Borrower and constitutes, and each other Loan
Document to which the Borrower is to be a party, when executed and delivered by
the Borrower, will constitute, a legal, valid and binding obligation of the
Borrower, in each case enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Financing Transactions
(a) do not require any consent or approval of, registration or filing with, or
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational

 

32



--------------------------------------------------------------------------------

documents of the Borrower or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its properties, or give rise to a
right thereunder to require the Borrower to make any payment, and (d) will not
result in the creation or imposition of any Lien on any property of the
Borrower.

Section 3.04. Financial Statements; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders the Borrower’s 2006 Form 10-K containing
the audited consolidated balance sheet of the Borrower and its Subsidiaries as
of December 31, 2006 and the related consolidated statements of income and cash
flows for the Fiscal Year then ended, reported on by PricewaterhouseCoopers LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the consolidated financial position of the Borrower and its
Subsidiaries as of such date and its consolidated results of operations and cash
flows for such period in accordance with GAAP.

(b) Except as set forth in the Borrower’s 2006 Form 10-K or the Borrower’s
Latest Form 10-Q there has been no Material Adverse Change since December 31,
2006.

Section 3.05. Litigation and Environmental Matters. (a) Except as set forth in
the Borrower’s 2006 Form 10-K or the Borrower’s Latest Form 10-Q, as filed with
the SEC pursuant to the Exchange Act, there is no action, suit, arbitration
proceeding or other proceeding, inquiry or investigation, at law or in equity,
before or by any arbitrator or Governmental Authority pending against the
Borrower or any of its Subsidiaries or of which the Borrower has otherwise
received official notice or which, to the knowledge of the Borrower, is
threatened against the Borrower or any of its Subsidiaries (i) as to which there
is a reasonable possibility of an unfavorable decision, ruling or finding which
would reasonably be expected to result in a Material Adverse Change or (ii) that
involves any of the Loan Documents or the Financing Transactions.

(b) Except as set forth in the Borrower’s 2006 Form 10-K or the Borrower’s
Latest Form 10-Q, the Borrower does not presently anticipate that remediation
costs and penalties associated with any Environmental Law, to the extent not
previously provided for, will result in a Material Adverse Change.

Section 3.06. Taxes. Each of the Borrower and its Subsidiaries has filed or
caused to be filed all material tax returns that are required to be filed by it
and has paid all taxes shown to be due and payable on said returns or on any
material assessments made against it or any of its property and all other
material taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any (i) the amount or validity of which
are being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower and its Subsidiaries or (ii) the failure to pay which would not
reasonably be expected to result in a Material Adverse Change).

 

33



--------------------------------------------------------------------------------

Section 3.07. Investment Company Status. The Borrower is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

Section 3.08. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Change.

Section 3.09. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Change.
All of the reports, financial statements, certificates and other written
information (other than projected financial information) that have been made
available by or on behalf of the Borrower to any Arranger, Agent or Lender in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder, are complete and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based on assumptions believed to be reasonable at the time.

ARTICLE 4

CONDITIONS

Section 4.01. Effective Date. The Commitments shall become effective on the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received counterparts
hereof signed by the Borrower and each of the Lenders listed on the signature
pages hereof (or, in the case of any party as to which an executed counterpart
shall not have been received, receipt by the Administrative Agent in form
satisfactory to it of confirmation from such party that it has executed a
counterpart hereof).

(b) The Administrative Agent shall have received the favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the

 

34



--------------------------------------------------------------------------------

Effective Date) of the General Counsel or an Assistant General Counsel of the
Borrower, (i) which opinion is substantially in the form of Exhibit B and
(ii) covering such other matters relating to the Borrower, the Loan Documents or
the Financing Transactions as the Required Lenders shall reasonably request. The
Borrower requests such counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
for and validity of the Financing Transactions and any other material legal
matters relating to the Borrower, the Loan Documents or the Financing
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
clause (b) and (c) of Section 4.02.

(e) The Borrower shall have paid all fees and other amounts due and payable to
the Lender Parties on or before the Effective Date, including, to the extent
invoiced, all out-of-pocket expenses (including fees, charges and disbursements
of counsel) required to be reimbursed or paid by the Borrower under the Loan
Documents.

The Administrative Agent shall promptly notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding on all
parties hereto.

Section 4.02. Conditions to Borrowing. The obligation of each Lender to make any
Loan hereunder on the Drawdown Date is subject to receipt of the Borrower’s
request therefor in accordance herewith and to the satisfaction of the following
conditions:

(a) The Effective Date shall have occurred not later than December 15, 2007.

(b) Immediately before and after giving effect to the borrowing of the Loans, no
Default shall have occurred and be continuing.

(c) The representations and warranties of the Borrower set forth in the Loan
Documents shall be true on and as of the Drawdown Date.

(d) Either (i) the Acquisition shall have been consummated (or substantially
simultaneously with the borrowing of the Loans hereunder be) consummated in
accordance with applicable law and the Acquisition Agreement or (e) the Escrow
Arrangement shall be in effect.

 

35



--------------------------------------------------------------------------------

Acceptance of the proceeds of the Loans shall constitute a representation and
warranty by the Borrower on the Drawdown Date as to the matters specified in
clauses (b), (c) and (d) of this Section.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

Section 5.01. Financial Statements and Other Information. (a) The Borrower will
furnish to the Administrative Agent (for delivery to each Lender):

(i) as soon as available and in any event within 90 days after the end of each
Fiscal Year, its audited consolidated balance sheet as of the end of such Fiscal
Year and the related statements of income and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all reported on by PricewaterhouseCoopers LLC or another
“registered public accounting firm” as defined in Section 2 of the
Sarbanes-Oxley Act of 2002 (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit except as permitted by the Exchange Act and the regulations promulgated
thereunder) as presenting fairly in all material respects the financial
position, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP;

(ii) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, its consolidated balance
sheet as of the end of such Fiscal Quarter and the related statements of income
and cash flows for such Fiscal Quarter and for the then elapsed portion of such
Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by a Financial Officer as
(x) reflecting all adjustments (which adjustments are normal and recurring
unless otherwise disclosed) necessary for a fair presentation of the results for
the period covered and (y) having been prepared in accordance with the
applicable rules of the SEC;

 

36



--------------------------------------------------------------------------------

(iii) concurrently with each delivery of financial statements under clause
(i) or (ii), a certificate of a Financial Officer (x) certifying as to whether a
Default has occurred and is continuing and, if a Default has occurred and is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (y) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.03 and Section 6.04 and
(z) identifying any change(s) in GAAP or in the application thereof that have
become effective since the date of, and have had an effect on, the Borrower’s
most recent audited financial statements referred to in Section 3.04 or
delivered pursuant to this Section (and, if any such change has become
effective, specifying the effect of such change on the financial statements
accompanying such certificate);

(iv) promptly after the same become publicly available, copies of all periodic
and other material reports and proxy statements filed by the Borrower or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of the SEC;

(v) written notice of any change in the Borrower’s Senior Debt Ratings by either
Moody’s or S&P; and

(vi) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower and its
Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to Section 5.01(a)(i),
Section 5.01(a)(ii) or Section 5.01(a)(iv) shall be deemed to have been
delivered on the date on which the Borrower provides notice to the
Administrative Agent that such information has been posted on the Borrower’s
website on the Internet at the website address listed on the signature pages
hereof, at sec.gov/edaux/searches.htm or at another website identified in such
notice and accessible by the Lenders without charge; provided that (i) such
notice may be included in a certificate delivered pursuant to
Section 5.01(a)(iii) and (ii) the Borrower shall deliver paper copies of the
information referred to in Section 5.01(a)(i), Section 5.01(a)(ii) and
Section 5.01(a)(iv) to the Administrative Agent for any Lender which requests
such delivery.

(b) The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:

(i) the occurrence of any Default;

 

37



--------------------------------------------------------------------------------

(ii) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary that, if adversely determined, would reasonably be expected to
result in a Material Adverse Change;

(iii) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Change; and

(iv) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Change.

Each notice delivered under this subsection shall be accompanied by a statement
of a Financial Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

Section 5.02. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit (i) any merger, consolidation, liquidation
or dissolution involving the Borrower which is expressly permitted under
Section 6.02 or (ii) any other transaction which would not reasonably be
expected to result in a Material Adverse Change.

Section 5.03. Maintenance of Properties. The Borrower will, and will cause each
of its Subsidiaries to, maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

Section 5.04. Insurance. The Borrower will, and will cause each Subsidiary to,
maintain (either in the name of the Borrower or in the Subsidiary’s own name)
with financially sound and responsible insurance companies, insurance on all
their respective properties in at least such amounts and against at least such
risks (and with such risk retention) as are usually insured against at the
relevant time in the same general area by companies of established repute
engaged in the same or a similar business; and will furnish to the Lenders, upon
request from the Administrative Agent, information presented in reasonable
detail as to the insurance so carried.

Section 5.05. Proper Records; Rights to Inspect. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which complete and correct entries are made of all transactions relating to its

 

38



--------------------------------------------------------------------------------

business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, at reasonable times and upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested. Any representatives of the Administrative Agent or any
Lender shall comply with the Borrower’s rules regarding safety and security
while visiting the Borrower’s facilities.

Section 5.06. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws and ERISA and the
respective rules and regulations thereunder) applicable to it or its property,
other than such laws, rules or regulations (a) the validity or applicability of
which the Borrower or any Subsidiary is contesting in good faith by appropriate
proceedings or (b) the failure to comply with which would not reasonably be
expected to result in a Material Adverse Change.

Section 5.07. Use of Proceeds. The proceeds of the Loans will be used to finance
the consummation of the Acquisition. No part of the proceeds of any Loan will be
used, directly or indirectly, for any purpose that entails a violation of any of
the Regulations of the Federal Reserve Board, including Regulations T, U and X.

ARTICLE 6

NEGATIVE COVENANTS

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

Section 6.01. Liens. (a) The Borrower will not, and will not permit any of its
Subsidiaries to, create or permit to exist any Lien on any property now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(i) Permitted Liens;

(ii) any Lien on any property of the Borrower or any Subsidiary existing on the
date hereof and (in the case of any such Lien that (x) secures Debt or
(y) arises outside the ordinary course of business) listed in Schedule 6.01;
provided that (A) such Lien shall not apply to any other property of the
Borrower or any Subsidiary and (B) such Lien shall

 

39



--------------------------------------------------------------------------------

secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(iii) any Lien existing on any property or asset before the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that first becomes a Subsidiary after the date hereof before the time
such Person becomes a Subsidiary; provided that (A) such Lien is not initially
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (B) such Lien will not apply
to any other property or asset of the Borrower or any Subsidiary and (C) such
Lien will secure only those obligations which it secures on the date of such
acquisition or the date such Person first becomes a Subsidiary, as the case may
be, and extensions, renewals and replacements thereof that do not increase the
outstanding (or committed) principal amount thereof;

(iv) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (A) such Liens and the Debt secured
thereby are incurred before or within 180 days after such acquisition or the
completion of such construction or improvement, (B) the Debt secured thereby
does not exceed 100% of the cost of acquiring, constructing or improving such
fixed or capital assets and (C) such Liens will not apply to any other property
of the Borrower or any Subsidiary;

(v) Liens to secure a Debt owing to the Borrower or a Subsidiary;

(vi) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by a Lien permitted by any of clauses (iii), (iv) or (v) of
this Section; provided that such Debt is not increased (except by the amount of
fees, expenses and premiums required to be paid in connection with such
refinancing, extension, renewal or refunding) and is not secured by any
additional assets;

(vii) Liens securing Debt arising out of, and sales of accounts receivable as
part of, a Permitted Receivables Financing;

(viii) Liens securing industrial revenue or pollution control bonds issued for
the benefit of the Borrower;

(ix) Liens on assets of Foreign Subsidiaries securing obligations of Foreign
Subsidiaries;

 

40



--------------------------------------------------------------------------------

(x) Liens on Inventory of the Borrower or any of its Domestic Subsidiaries,
provided that the Loans and other obligations of the Borrower under this
Agreement are equally and ratably secured thereby; and

(xi) Liens not otherwise permitted by the foregoing clauses of this Section 6.01
on assets other than Inventory of the Borrower or a Domestic Subsidiary;
provided that neither the aggregate book value of the assets subject to such
Liens nor the aggregate principal amount of Debt and other obligations secured
thereby shall exceed 10% of Consolidated Net Tangible Assets (in each case
determined at the time of incurrence).

(b) The Borrower will not and will not permit any of its Domestic Subsidiaries
to, directly or indirectly, enter into or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition on the ability of
the Borrower or any of its Domestic Subsidiaries to create or permit to exist
any Lien on any of its Inventory; provided that the foregoing shall not apply
(i) to restrictions and conditions contained in the Prior Credit Facilities,
(ii) to restrictions or conditions in any document granting Liens permitted by
sub-clauses (i) (solely with reference to clause (e) of the definition of
Permitted Liens), (ii), (iii) and (so long as the same are no more restrictive
than those applicable to the Debt being refinanced, extended, renewed or
refunded) (vi) of clause (a) of this Section 6.01, (iii) to restrictions and
conditions contained in other instruments in connection with Debt, so long as
the terms thereof permit the creation of such a Lien if such Debt is equally and
ratably secured thereby, and (iv) to customary restrictions or conditions
related to particular assets contained in other agreements entered into in the
ordinary course provided that such agreements are not entered into in connection
with the incurrence of Debt.

Section 6.02. Fundamental Changes. The Borrower will not (i) consolidate or
merge with or into any other Person or (ii) sell, lease or otherwise transfer,
directly or indirectly, all or substantially all of the assets of the Borrower
and its Subsidiaries, taken as a whole, to any other Person; provided that the
Borrower may permit any corporation to be merged into the Borrower or may
consolidate with or merge into or sell or otherwise (except by lease) dispose of
its assets as an entirety or substantially as an entirety to any solvent
corporation organized in the United States of America which expressly assumes in
writing reasonably satisfactory to the Administrative Agent the due and punctual
payment of the principal of and interest on the Loans and the due and punctual
performance of the obligations of the Borrower hereunder and under the Notes, if
(x) after giving effect to such consolidation, merger or other disposition, no
Default shall have occurred and be continuing and (y) any such disposition shall
not release the corporation that originally executed this Agreement as the
borrower from its liability as obligor hereunder or under the Notes.

 

41



--------------------------------------------------------------------------------

Section 6.03. Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio to be less than 2.00:1.00 at the last day of any Fiscal Quarter.

Section 6.04. Leverage Ratio. The Borrower will not permit the Leverage Ratio at
any time to be more than 3.25:1.00.

ARTICLE 7

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when the same shall
become due, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise;

(b) the Borrower shall fail to pay when due any interest on any Loan or any fee
or other amount (except an amount referred to in clause (a)) payable under any
Loan Document, and such failure shall continue unremedied for a period of five
Business Days;

(c) any representation, warranty or certification made or deemed made by or on
behalf of the Borrower in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect when made or deemed made
and, if the circumstances giving rise to such false or misleading representation
or warranty are susceptible to being cured in all material respects, such false
or misleading representation or warranty shall not be cured in all material
respects for five days after the earlier to occur of (i) the date on which an
officer of the Borrower shall obtain knowledge thereof, or (ii) the date on
which written notice thereof shall have been given to the Borrower by the
Administrative Agent;

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.01(b), Section 5.07 or in Article 6.

(e) the Borrower shall fail to observe or perform any provision of any Loan
Document (other than those failures covered by clauses (a), (b) and (d) of this
Article 7) and such failure shall continue for thirty days after the earlier of
notice of such failure to the Borrower from the Administrative Agent or
knowledge of such failure by an officer of the Borrower;

 

42



--------------------------------------------------------------------------------

(f) the Borrower or any of its Subsidiaries shall fail to make a payment or
payments (whether of principal or interest and regardless of amount) in respect
of any Material Debt when the same shall become due or within any applicable
grace period;

(g) any event or condition occurs that (i) results in acceleration of the
maturity of any Material Debt or (ii) enables or permits the holder or holders
of Material Debt or any trustee or agent on its or their behalf to cause any
Material Debt to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, before its scheduled maturity but in the case
of any event described in this clause (ii), only after the lapse of a cure
period, equal to the greater of five Business Days or the cure period specified
in the instrument governing such Material Debt;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Significant Subsidiaries or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Significant
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any of its Significant Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i), (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any the Borrower or any of its Significant Subsidiaries or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower or any of its Significant Subsidiaries shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k) one or more judgments for the payment of money in an aggregate amount
exceeding $100,000,000 shall be rendered against the Borrower or any of its
Significant Subsidiaries and shall remain undischarged for a period of 30

 

43



--------------------------------------------------------------------------------

consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
asset of the Borrower or any of its Significant Subsidiaries to enforce any such
judgment; or

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Change;

then, and in every such event (except an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, if any, and thereupon the Commitments shall terminate immediately,
and (ii) declare the Loans then outstanding to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are waived by the Borrower; and in the
case of any event with respect to the Borrower described in clause (h) or
(i) above, the Commitments, if any, shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are waived by the Borrower.

ARTICLE 8

THE AGENTS

Section 8.01. Appointment and Authorization. Each Lender irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the Notes as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with all such powers as are reasonably incidental thereto.

Section 8.02. Administrative Agent and Affiliates. JPMorgan Chase Bank, N.A.
shall have the same rights and powers under this Agreement as any other Lender
and may exercise or refrain from exercising the same as though it were not the
Administrative Agent, and JPMorgan Chase Bank, N.A. and its affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with the Borrower or any Subsidiary or affiliate of the Borrower as if
it were not the Administrative Agent hereunder.

 

44



--------------------------------------------------------------------------------

Section 8.03. Action by Administrative Agent. The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 7.

Section 8.04. Consultation with Experts. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

Section 8.05. Liability of Administrative Agent. Neither the Administrative
Agent nor any of its affiliates nor any of their respective directors, officers,
agents, or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required
Lenders or such other number of Lenders as may be expressly required hereunder
or (ii) in the absence of its own gross negligence or willful misconduct.
Neither the Administrative Agent nor any of its affiliates nor any of their
respective directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify (i) any statement, warranty
or representation made in connection with this Agreement; (ii) the performance
or observance of any of the covenants or agreements of the Borrower; (iii) the
satisfaction of any condition specified in Article 4, except receipt of items
required to be delivered to the Administrative Agent; or (iv) the validity,
effectiveness or genuineness of this Agreement, the Notes or any other
instrument or writing furnished in connection herewith. The Administrative Agent
shall not incur any liability by acting in reliance upon any notice, consent,
certificate, statement, or other writing (which may be a Lender wire, telex,
facsimile, electronic transmission or similar writing) believed by it to be
genuine or to be signed by the proper party or parties.

Section 8.06. Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

Section 8.07. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving notice thereof to the Lenders and the Borrower.

 

45



--------------------------------------------------------------------------------

Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Administrative Agent. If no successor Administrative Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a commercial
Lender organized or licensed under the laws of the United States of America or
of any State thereof and having a combined capital and surplus of at least
$50,000,000. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent.

Section 8.08. Agents’ Fees. The Borrower shall pay to each Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Borrower and such Agent.

Section 8.09. Other Agents. Nothing in this Agreement shall impose any duty or
liability whatsoever on any Agent (other than the Administrative Agent) in its
capacity as an Agent.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 600 Grant Street, Room 1311, Pittsburgh,
Pennsylvania 15219, Attention of Treasurer (Facsimile No. (412) 433-4765);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A. Loan and
Agency Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention
of Sylvia Trevino (Facsimile No. (713) 750-2932); with a copy to both JPMorgan
Chase Bank, 270 Park Avenue, 4th Floor, New York, New York 10017, Attention of
James Ramage (Facsimile No. (212) 270-5100) and JPMorgan Chase Bank, 270 Park
Avenue, 15th Floor, New York, New York 10017, Attention of Connie Louie
(Facsimile No. (212) 270-3513); and

 

46



--------------------------------------------------------------------------------

(iii) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

(b) The Administrative Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the Administrative Agent and the
Borrower. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement will be effective upon receipt.

Section 9.02. Waivers; Amendments. (a) No failure or delay by any Lender Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Lender
Parties under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by subsection (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether any Lender Party had notice or
knowledge of such Default at the time.

(b) No Loan Document or provision thereof may be waived, amended or modified
except by an agreement or agreements in writing entered into by the Borrower and
the Required Lenders; provided that no such agreement shall:

(i) increase the Commitment of any Lender without its written consent;

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fee payable hereunder, without the written consent of
each Lender Party affected thereby;

 

47



--------------------------------------------------------------------------------

(iii) postpone the date fixed for any payment of principal of any Loan, or for
any payment of interest, or fees hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender Party affected thereby;

(iv) change Section 2.17 in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender;

(v) change Section 2.04(b) or (c) without the written consent of each Lender
affected thereby;

(vi) change any provision of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to take any action
thereunder, without the written consent of each Lender; or

(vii) unless signed by a Designated Lender or its Designating Lender, subject
such Designated Lender to any additional obligation or affect its rights
hereunder (unless the rights of all the Lenders are similarly affected);

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent without its prior written consent; and
provided further that neither a reduction or termination of Commitments pursuant
to Section 2.08 or 2.12 constitutes an amendment, waiver or modification for
purposes of this Section 9.02.

(c) Notwithstanding the foregoing, if the Required Lenders enter into or consent
to any waiver, amendment or modification pursuant to subsection (b) of this
Section, no consent of any other Lender will be required if, when such waiver,
amendment or modification becomes effective, (i) the Commitment of each Lender
not consenting thereto (if still in existence) terminates and (ii) all amounts
owing to it or accrued for its account hereunder are paid in full.

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Arrangers, the Administrative Agent and their respective Affiliates, including
the reasonable fees, charges and disbursements of Davis Polk & Wardwell, special
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents and any amendments, modifications or waivers of the provisions
thereof (whether or not the transactions contemplated hereby or

 

48



--------------------------------------------------------------------------------

thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
any Lender Party, including the fees, charges and disbursements of any counsel
for any Lender Party, in connection with the enforcement or protection of its
rights in connection with the Loan Documents (including its rights under this
Section) or the Loans, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of the Loans.

(b) The Borrower shall indemnify each of the Lender Parties and their respective
Related Parties (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the Financing Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that (i) such indemnity shall not be available to any Indemnitee to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from such Indemnitee’s gross negligence or willful
misconduct; (ii) such indemnity shall not be available to any Indemnitee for
losses, claims, damages, liabilities or related expenses arising out of a
proceeding in which such Indemnitee and the Borrower are adverse parties to the
extent that the Borrower prevails on the merits, as determined by a court of
competent jurisdiction (it being understood that nothing in this Agreement shall
preclude a claim or suit by the Borrower against any Indemnitee for such
Indemnitee’s failure to perform any of its obligations to the Borrower under the
Loan Documents); (iii) the Borrower shall not, in connection with any such
proceeding or related proceedings in the same jurisdiction and in the absence of
conflicts of interest, be liable for the fees and expenses of more than one law
firm at any one time for the Indemnitees (which law firm shall be selected
(x) by mutual agreement of the Administrative Agent and the Borrower or (y) if
no such agreement has been reached following the Administrative Agent’s good
faith consultation with the Borrower with respect thereto, by the Administrative
Agent in its sole discretion); (iv) each Indemnitee shall give the Borrower
(x) prompt notice of any such action brought against such Indemnitee in
connection with a claim for which it is entitled to indemnity under this Section
and (y) an opportunity to consult from time to time with such Indemnitee
regarding defensive measures and potential settlement; and (v) the Borrower
shall not be

 

49



--------------------------------------------------------------------------------

obligated to pay the amount of any settlement entered into without its written
consent (which consent shall not be unreasonably withheld or delayed).

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under subsection (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such. For purposes hereof, a Lender’s
“pro rata share” shall be determined based on its share of the sum of the total
Credit Exposures.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Financing Transactions, any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable within five Business
Days after written demand therefor.

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (except the
parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly provided herein, the Related Parties of the Lender Parties)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Commitment it has at the time or any Loans at the time owing to it); provided
that:

(i) except in the case of an assignment to a Lender or a Lender Affiliate, the
Borrower must give its prior written consent to such assignment (which consent
shall not be unreasonably withheld or delayed);

 

50



--------------------------------------------------------------------------------

(ii) the Administrative Agent must give its prior written consent (which consent
shall not be unreasonably withheld or delayed);

(iii) unless each of the Borrower and the Administrative Agent otherwise
consent, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date on which the relevant
Assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000; provided that this clause (iii) shall not apply to an assignment to
a Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans;

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment, together with a processing and recordation
fee of $3,500; and

(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent a completed Administrative Questionnaire;

and provided further that any consent of the Borrower otherwise required under
this subsection shall not be required if an Event of Default has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to subsection
(d) of this Section, from and after the effective date specified in each
Assignment the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment, be released from its
obligations under this Agreement (and, in the case of an Assignment covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (e) of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment delivered to it and a register for the recordation of the names and
addresses of the Lenders, their respective Commitments and the principal amounts
of the Loans owing to each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive

 

51



--------------------------------------------------------------------------------

(absent manifest error), and the parties hereto may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by any party hereto at any reasonable time and
from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), any processing and
recordation fee referred to in, and payable pursuant to, subsection (b) of this
Section and any written consent to such assignment required by subsection (b) of
this Section, the Administrative Agent shall accept such Assignment and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this subsection.

(e) Any Lender may, without the consent of the Borrower or any other Lender
Party, sell participations to one or more banks or other entities
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment or the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower and the other Lender Parties shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce the Loan Documents and to approve any amendment, modification or
waiver of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii), of the first proviso to Section 9.02(b) that affects such
Participant. Subject to subsection (f) of this Section, each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.09 as though it were a
Lender, provided that such Participant agrees to be subject to Section 2.17(c)
as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of

 

52



--------------------------------------------------------------------------------

the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.16(e) as though it were a
Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.05. Designated Lenders. (a) Subject to the provisions of this
Section 9.05(a), any Lender may from time to time elect to designate an Eligible
Designee to provide all or a portion of the Loans to be made by such Lender
pursuant to this Agreement; provided that such designation shall not be
effective unless the Borrower and the Administrative Agent consent thereto. When
a Lender and its Eligible Designee shall have signed an agreement substantially
in the form of Exhibit G hereto and the Borrower and the Administrative Agent
shall have signed their respective consents thereto, such Eligible Designee
shall become a Designated Lender for purposes of this Agreement. The Designating
Lender shall thereafter have the right to permit such Designated Lender to
provide all or a portion of the loans to be made by such Designating Lender
pursuant to Section 2.01 and the making of such Loans or portions thereof shall
satisfy the obligation of the Designating Lender to the same extent, and as if,
such Loans or portion thereof were made by the Designating Lender. As to any
Loans or portion thereof made by it, each Designated Lender shall have all the
rights that a Lender making such Loans or portion thereof would have had under
this Agreement and otherwise; provided that (x) its voting rights under this
Agreement shall be exercised solely by its Designating Lender and (y) its
Designating Lender shall remain solely responsible to the other parties hereto
for the performance of its obligations under this Agreement, including its
obligations in respect of the Loans or portion thereof made by it. No additional
promissory note shall be required to evidence Loans or portions thereof made by
a Designated Lender; and the Designating Lender shall be deemed to hold any
promissory note issued pursuant to Section 2.11(d) as agent for its Designated
Lender to the extent of the Loans or portion thereof funded by such Designated
Lender. Each Designating Lender shall act as administrative agent for its
Designated Lender and give and receive notices and other communications on its
behalf. Any payments for the account of any Designated Lender shall be paid to
its Designating Lender as administrative agent for such Designated Lender and
neither the Borrower nor the Administrative Agent shall be responsible for any
Designating Lender’s application of such payments. In addition, any Designated
Lender may (i) with notice to, but without the prior written consent of, the
Borrower or the Administrative Agent, assign all or portions of its interest in
any Loans to its

 

53



--------------------------------------------------------------------------------

Designating Lender or to any financial institutions consented to by the Borrower
and the Administrative Agent providing liquidity and/or credit facilities to or
for the account of such Designated Lender to support the funding of Loans or
portions thereof made by such Designated Lender and (ii) disclose on a
confidential basis any non-public information relating to its Loans or portions
thereof to any rating agency, commercial paper dealer or provider of any
guarantee, surety, credit or liquidity enhancement to such Designated Lender.

(b) Each party to this Agreement agrees that it will not institute against, or
join any other Person in instituting against, any Designated Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceeding under any federal or state bankruptcy or similar law, for one
year and a day after all outstanding senior indebtedness of such Designated
Lender is paid in full. The Designating Lender for each Designated Lender agrees
to indemnify, save, and hold harmless each other party hereto for any loss,
cost, damage and expense arising out of its inability to institute any such
proceeding against such Designated Lender. This Section 9.05(b) shall survive
the termination of this Agreement.

Section 9.06. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in certificates or
other instruments delivered in connection with or pursuant to the Loan Documents
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that any Lender Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as any principal of or accrued interest on any Loan or any fee or other
amount payable hereunder is outstanding. The provisions of Sections 2.14, 2.15,
2.16 and 9.03 and Article 8 shall survive and remain in full force and effect
regardless of the consummation of the Financing Transactions, the repayment of
the Loans or the termination of this Agreement or any provision hereof.

Section 9.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to any Agent constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement (i) will become effective when the
Administrative Agent shall have signed this Agreement and received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto and (ii)

 

54



--------------------------------------------------------------------------------

thereafter will be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy will be effective as delivery
of a manually executed counterpart of this Agreement.

Section 9.08. Severability. If any provision of any Loan Document is invalid,
illegal or unenforceable in any jurisdiction then, to the fullest extent
permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Lender Parties in order to carry out the
intentions of the parties thereto as nearly as may be possible and (iii) the
invalidity, illegality or unenforceability of any such provision in any
jurisdiction shall not affect the validity, legality or enforceability of such
provision in any other jurisdiction.

Section 9.09. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower against any
obligations of the Borrower now or hereafter existing hereunder and held by such
Lender, irrespective of whether or not such Lender shall have made any demand
hereunder and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.

Section 9.10. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b) Each party to this Agreement irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any relevant appellate
court, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each party
hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that any party may otherwise have to bring any action or proceeding
relating to any Loan Document against another party or its properties in the
courts of any jurisdiction.

 

55



--------------------------------------------------------------------------------

(c) Each party irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to any Loan Document in any court referred to in subsection (b) of this
Section. Each party hereto irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of any such
suit, action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in any Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
law.

Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.12. Headings. Article and Section headings and the Table of Contents
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

Section 9.13. Confidentiality. Each Lender Party agrees to maintain (in
accordance with its standard credit policy) the confidentiality of the
Information (as hereinafter defined), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to

 

56



--------------------------------------------------------------------------------

this Agreement, (e) in connection with the exercise of any remedy hereunder or
any suit, action or proceeding relating to any Loan Document or the enforcement
of any right thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or
prospective assignee of, pledgee of (under Section 9.04(g)) or Participant in
any of its rights or obligations under this Agreement or (ii) any actual or
prospective direct or indirect counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information either (i)
becomes publicly available other than as a result of a breach of this Section or
(j) becomes available to any Lender Party on a nonconfidential basis from a
source other than the Borrower. For the purposes of this Section, “Information”
means all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to any Lender Party
on a nonconfidential basis before disclosure by the Borrower; provided that, in
the case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential.

Section 9.14. USA PATRIOT Act Notice. Each Lender (whether a party hereto on the
date hereof or hereafter) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. No. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the USA PATRIOT Act and to provide notice of these requirements, and this
notice shall satisfy such notice requirements of the USA PATRIOT Act.

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year set
forth in the first paragraph of this Agreement.

 

UNITED STATES STEEL CORPORATION By:   /s/ L.T. Brockway   Name:   L.T. Brockway
  Title:   Vice President & Treasurer

 

   Website Address:    www.ussteel.com

One-Year Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as Administrative Agent and Lender

By:   /s/ James Ramage   Name:   James Ramage   Title:   Managing Director

One-Year Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as
Syndication Agent and Lender

By:   /s/ J. F. Todd   Name:   J. F. Todd   Title:   Managing Director

One-Year Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:   /s/ W. Thomas Barnett   Name:   W. Thomas Barnett  
Title:   Senior Vice President

One-Year Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

LEHMAN BROTHERS COMMERCIAL BANK By:   /s/ Brian McNany   Name:   Brian McNany  
Title:   Authorized Signatory

One-Year Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

MORGAN STANLEY BANK By:   /s/ Daniel Twenge   Name:   Daniel Twenge   Title:  
Authorized Signatory

One-Year Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:   /s/ Nicholas Bell   Name:   Nicholas Bell   Title:  
Director

One-Year Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA By:   /s/ Clifford Mull   Name:   Clifford Mull  
Title:   Vice President

One-Year Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:   /s/ William M. Yarbenet   Name:   William M.
Yarbenet   Title:   Vice President

One-Year Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

NATIONAL CITY BANK By:   /s/ Thomas E. Redmond   Name:   Thomas E. Redmond  
Title:   Senior Vice President

One-Year Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:   /s/ Louis K. McLinden   Name:   Louis K.
McLinden   Title:   Managing Director

One-Year Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

MELLON BANK, N.A. By:   /s/ William M. Feathers   Name:   William M. Feathers  
Title:   Vice President

One-Year Term Loan Agreement Signature Page



--------------------------------------------------------------------------------

PRICING SCHEDULE

“Eurodollar Margin” means, for any date, the rate set forth below in the row
opposite such term and under the column corresponding to the “Pricing Level” at
such date:

 

     Level I     Level II     Level III     Level IV     Level V  

Eurodollar Margin

   0.35 %   0.50 %   0.625 %   0.875 %   1.25 %

For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule with respect to split
ratings:

“Level I Pricing” applies at any date, if at such date, the Borrower’s long-term
debt is rated BBB+ by S&P or Baa1 by Moody’s.

“Level II Pricing” applies at any date if, at such date, the Borrower’s
long-term debt is rated BBB by S&P or Baa2 by Moody’s.

“Level III Pricing” applies at any date if, at such date, the Borrower’s
long-term debt is rated BBB- by S&P or Baa3 by Moody’s.

“Level IV Pricing” applies at any date if, at such date, the Borrower’s
long-term debt is rated BB+ by S&P or Ba1 by Moody’s.

“Level V Pricing” applies at any date if, at such date, no other Pricing Level
applies.

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V applies at any date.

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Borrower
without third-party enhancement, and any rating assigned to any other debt
security of the Borrower shall be disregarded. The rating in effect at any date
is that in effect at the close of business of such date.

If the Borrower is split-rated, then for purposes of determining the applicable
Pricing Level, (a) if the ratings differential is one notch, then both ratings
will be deemed to be at the higher level of S&P and Moody’s and (b) if the
ratings differential is two notches or more, then both will be deemed to be at a
level one notch higher than the lower of S&P and Moody’s.



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING LIENS

NONE